Citation Nr: 0724869	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 2002 to September 2004.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
April 2005 notice of disagreement also expressed disagreement 
with the December 2004 rating decision's denial of service 
connection for a left knee disability.  He did not perfect an 
appeal in that matter by filing a substantive appeal, and it 
is not before the Board. 


FINDING OF FACT

It is not shown that the veteran currently suffers from a low 
back disability.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating low back disability, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  He was examined by VA in October 2004.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of this claim.

B.  Factual Background

The veteran's service medical records do not contain any 
findings, treatment, or diagnosis relating to low back 
disability.  On service entrance examination in December 
2000, no back problems were noted.  The veteran noted in his 
medical history at separation in July 2004 that he had 
"history of low back pain while lifting heavy objects".  
There was one note in July 2004 that noted the veteran's 
"history of low back pain."  

On October 2004 VA examination, x-rays revealed a normal 
appearing lumbar spine.  The veteran complained of muscle 
spasm and discomfort in his low back area.  The examiner 
found that the veteran had a normal range of motion and that 
there was no muscle spasm on deep palpation over the lumbar 
spine.  It was further noted that the veteran's gait was 
normal; his x-rays were negative as to any low back problems.  
The diagnosis was "chronic low back pain by history, 
negative examination today".

In his April 2005 notice of disagreement, the veteran alleged 
he has low back disability secondary to his service duties 
involving weapon armament systems.  His range of motion 
varied from kneeling down to loading practice bombs to 
lifting 200 pound missiles over his head; this put heavy 
stress and pressure on his low back.

In his September 2005 substantive appeal, the veteran claimed 
his low back pain is not always present; the pain becomes 
more prevalent with long periods of standing, bending, 
stooping, crawling, and kneeling.

C.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Certain chronic diseases 
(including arthritis) may be presumptively service connected 
if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records do not contain a 
diagnosis of a low back disability; the only pertinent 
notation is the veteran's report of a history of low back 
pain in the medical history he provided on July 2004 
separation.  As arthritis of the low back is not shown to 
have been manifested in the first postservice year, there is 
no evidentiary basis for considering/applying the chronic 
disease presumptive provisions of 38 U.S.C.A. § 1112.  
Significantly, on October 2004 VA examination it was noted 
that no current low back disability was found.  There is no 
competent (medical) evidence to the contrary.  The only 
evidence to the effect that the veteran has the low back 
disability he seeks to have service connected is in his own 
statements.  As a layperson, he is not competent to establish 
by his own opinion that he has a medical diagnosis of low 
back disability or that such disability is related to his 
service. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Pain alone, without a diagnosed or underlying malady 
or condition, is not a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

As there is no competent medical evidence that the veteran 
now has a chronic low back disability, there is no basis for 
proceeding to the further question of whether such disability 
may be related to service.  Without any competent evidence 
(medical) evidence that the veteran has the disability for 
which service connection is sought, there is no valid claim 
of service connection for such disability.  See Hickson, 12 
Vet. App. at 253; see also Bram mer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the preponderance of the 
evidence is against this claim, and it must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


